DETAILED ACTION
Claim Objections
Claims 2 and 4-9 are objected to because of the following informalities:
Regarding claim 2, claim 2 is objected for not defining variables: T, k fk:

    PNG
    media_image1.png
    373
    962
    media_image1.png
    Greyscale

Regarding claim 4, line 5’s “have” of “the parameter of which have” is objected for not being singular with singular “parameter” such as:
--the parameter of which has [[have]]—
Thus, claims 5-9 are objected for depending on claim 4.
Further regarding claim 6, claim 6 is objected similar as claim 4 is objected.
Further regarding claim 6, line 4’s comma “data, based ” is objected for creating a sentence fragment and thus is interpreted as “data [[,]] based ”.
Further regarding claim 7, claim 7 is objected similar as claim 4 is objected.
Further regarding claim 8, claim 8 is objected similar as claim 4 is objected.
Further regarding claim 9, claim 9 is objected similar as claim 4 is objected.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-12, 35 USC 112(f) is not invoked in claims 1-12.
Regarding claim 1 (and similarly in other claims), line 4’s “first target data as a target data” is not “confusing” at this time (“The use of a confusing variety of terms for the same thing should not be permitted”, MPEP 608.01(o) Basis for Claim Terminology in Description [R-07.2015], 2nd para: last S). However, once this language of two terms for the same thing is confusing, a claim objection will arise.


Regarding claim 4, line 5 is interpreted under the broadest reasonable interpretation in light of applicant’s disclosure, “a parameter”, pg. 2, last para: 2nd S, as:
--the parameter of which has [[have]]--.
Regarding claims 6,7,8,9’s “the parameter of which have”, is interpreted similarly as claim 4, line is interpreted, above.
Further regarding claim 6, line 4’s comma “data, based ” is interpreted as “data [[,]] based ”, wherein [[brackets]] is deletion.
















The following definitions (in footnotes, too) are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “range” (as in “causing a difference…to be in a predetermined range” in claim 10) is interpreted in light of applicant' s disclosure, page 9, 4th full para :

    PNG
    media_image2.png
    292
    1013
    media_image2.png
    Greyscale
and definition thereof via Dictionary.com wherein “a rank, class, or order” is “taken” as the meaning of the claimed “range” via MPEP 2111.01 III:
range
noun
14	a rank, class, or order:
in the higher ranges of society.




35 USC § 112

Regarding claim 3’s “easier” has some standard (MPEP 2173.05(b) I. TERMS OF DEGREE) to measure “easier” via applicant’s disclosure, page 4, last para, when calculating “distance and the degree of similarity” as being “difficult”:

    PNG
    media_image3.png
    370
    909
    media_image3.png
    Greyscale

Thus, there is no 35 USC 112 rejection regarding the claimed “easier”.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer program product” includes non-statutory signals to one of ordinary skill in the art in light of applicant’s disclosure.













Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,10 and 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Defense-PointNet: Protecting PointNet Against Adversarial Attacks).
Regarding claim 1, Zhang discloses a learning device comprising: 
one or more processors (or “a Linux computer server with two Nvidia GTX 1080 GPUs”, pg. 5657, section B. Implementation Details, 1st S) configured to: 
calculate a latent vector (fig. 2: “1024D Latent Vector”) of each (via “each input”, pg. 5656, r. col., 1st full para:1st S) of a plurality of first (via “we first feed a mini-batch of real point clouds”, pg. 5656, B. Adversarial Training, 2nd S) target (“targets y”, pg. 5656, A. Adversarial Point Clouds Generation), data (fig. 2: “Batch”, twice) as a target data to be classified, by using a parameter (via fig. 2: “D(z)”) of a learning model (or fig. 2: “Attacking Model”) configured to output a latent vector indicating a feature (via fig. 2: “Feature Extractor”) of the target data (i.e., the claimed “first target data”) on a latent space (or “in…latent…space”, pg. 5654, r. col., last full S) from the target data (i.e., the claimed “first target data”);



calculate, for each first target data of the plurality of first target data, first probabilities (or “probability” “For every latent vector”, pg. 5657, Discriminator Loss:2nd S) that1 the first target data belongs to virtual classes (via fig. 2: “K Categories”) on an assumption (comprised by said hypothesis attacking model2) that1 the plurality of first target data belong to the virtual classes different (an “Airplane” is different from a “Bag”: figs. 8,9) from each other;
calculate a first loss (via “Classifier Loss: Our first loss”, pg. 5656, r.col) of the first probabilities for each of the plurality of first target data; 
calculate a second loss (via said Discriminator Loss) that is lower (via “minimizing three loss functions…simultaneously”, pg. 5656, III. APPROACH, 1st para:3rd S) as3, for each (via said “each input”) of element (via “pixel” “points”, pg. 5655, r.col., 2nd S) classes (via said “K Categories”) to which a plurality of (point) elements included in each (via said “each input”) of the plurality of first target data belong, a relation (via any one of said three loss functions) with another element class is lower (via said minimizing); and 
update the parameter (or “update parameters”, pg. 5657, Feature Extractor Loss: last S) such that4 the first loss and the second loss become lower (via said minimizing simultaneously).



Regarding claim 10, Zhang teaches The device according to claim 1, wherein the one or more processors calculate the first probabilities for the plurality of first (airplane) target data by using a function (either the discriminator loss function, Ldis, or the feature extractor loss function, Lfeat, in pg. 5657, l col) including a variable for causing a difference5 (comprised by the discriminator that can tell the difference between and mathematically in the feature extractor loss functions: “1-D(z)”, a 1st difference, and “1-t”, a 2nd difference, pg. 5657, l. col) between (comprised by said discriminator) a first (airplane) probability (represented as said D(z)) that6 one first (airplane) target data of the plurality of first (airplane) target data belongs to a virtual class (via “belonging…to…categories”, pg. 5657, A. Dataset: 3rd S) thereof and a first (airplane) probability (represented as said D(z)) that7 the first (airplane) target data belongs (via said “belonging…to… categories”) to another virtual class other than the virtual class, to be in a predetermined range (“range” is “taken”, as discussed above, mapped to “set…to 16…classes”8, pg. 5657, r col:1st S, mapped to fig. 2: “K Categories”).
Regarding claim 11, claim 11 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 11 and vice versa. Thus, Zhou discloses claim 11 of A learning method to be executed by a computer, comprising: 
calculating a latent vector of each of a plurality of first target data as a target data to be classified, by using a parameter of a learning model configured to output a latent vector indicating a feature of the target data on a latent space from the target data [[,]] ; 
calculating, for each first target data of the plurality of first target data, first probabilities that the first target data belongs to virtual classes on an assumption that the plurality of first target data belong to the virtual classes different from each other; 
calculating a first loss of the first probabilities for each of the plurality of first target data; 
calculating a second loss that is lower as, for each of element classes to which a plurality of elements included in each of the plurality of first target data belong, a relation with another element class is lower; and 
updating the parameter such that the first loss and the second loss become lower.




Regarding claim 12, claim 12 is rejected the same as claims 1 and 11. Thus, argument presented in claims 1 and 11 is equally applicable to claim 11 and vice versa. Thus, Zhou discloses claim 12 of A computer program product (comprised by “Linux computer” “implemented in Pytorch”, pg. 5657: l col last para 1st S) comprising a computer-readable medium (comprised by said “Linux computer’) including programmed instructions, the instructions causing a computer to execute: 
calculating a latent vector of each of a plurality of first target data as a target data to be classified, by using a parameter of a learning model configured to output a latent vector indicating a feature of the target data on a latent space from the target data; 
calculating, for each first target data of the plurality of first target data, first probabilities that the first target data belongs to virtual classes on an assumption that the plurality of first target data belong to the virtual classes different from each other; 
calculating a first loss of the first probabilities for each of the plurality of first target data; 
calculating a second loss that is lower as, for each of element classes to which a plurality of elements included in each of the plurality of first target data belong, a relation with another element class is lower; and 
updating the parameter such that the first loss and the second loss become lower.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Defense-PointNet: Protecting PointNet Against Adversarial Attacks) in view of IDS cited Wu et al. (Unsupervised Feature Learning via Non-Parametric Instance Discrimination).





	Regarding claim 2, Zhang teaches The device according to claim 1, wherein the one or more processors calculate the second loss by using Equation (1):

    PNG
    media_image1.png
    373
    962
    media_image1.png
    Greyscale

where L_2 represents the second loss, fi represents a vector for each element extracted from latent vectors for an i-th case included in the plurality of first target data, n is a number of dimensions of the latent vector, and T' is a variable for controlling a magnitude of a difference in the second loss calculated by Equation (1).
	
Zhang does not teach Equation (1).
	
Wu teaches Equation (1) via equations (2) and (3), 3rd page, 3.1 Non-Parametric Softmax Classifier: Non-Parametric Classifier.
Thus, one of ordinary skill in softmax (as taught by both Zhou and Wu) can modify Zhou’s with Wu’s and recognize that the modification is predictable or looked forward to because the modification’s equations, comprising temperature parameter “T”, “is important for…learning”, Wu, pg. 3, r col., 2nd S.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Defense-PointNet: Protecting PointNet Against Adversarial Attacks) in view of Qi et al. (PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation).
Regarding claim 3, Zhang teaches the device according to claim 1, wherein the one or more processors use the first probabilities to calculate the first loss that is lower as9 each first target data of the plurality of first target data is easier to be classified into a virtual class (or range via said fig. 2: “Classifier K Categories”) to which the first target data belongs.

Zhang does not teach “each first target data…is easier to be classified”.

Qi teaches:
each (via “each point”, pg. 77, rcol, 1st full para:1st S) first target data (via fig. 2: “input points”)…is easier to (via “are easier to learn…shape classification”, pg. 77: l. col.: last full S and r.col.:2nd full para: last S) be classified (via fig. 1: “Classification”: “mug? table? Car?”).
Thus, one of ordinary skill in the art of PointNet can modify Zhang’s said “Classifier K Categories” with Qi’s fig. 1: “Classification” and recognize that the modification is predictable or looked forward to because the learned classification is easier.

Claim(s) 4,5,6,7,8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Defense-PointNet: Protecting PointNet Against Adversarial Attacks) in view of Papernot et al. (Distillation as a Defense to Adversarial Perturbations Against Deep Neural Networks).
Regarding claim 4, Zhang teaches the device according to claim 1, wherein the one or more processors classify (via “The discriminator is trained as a binary classifier”, pg. 5656, r.col., 1st full para: last S) the plurality of first target data into (or looping back to fig. 2: “Feature Extractor” via “use the response of the discriminator to train the feature extractor”, pg. 5656, r.col., 2nd para:1st S) a plurality of clusters (in fig. 9 viewing fig. 2: “1024D Latent Vector”) based on the latent vectors of the plurality of first target data calculated by using the learning model (fig. 1: “three models”) having the parameter of which have been updated.




Zhang does not teach “parameter…updated”.





Papernot teaches:
parameter…updated (via “The weights are then updated”, pg. 583, r. col., last para:4th S, wherein “weight is a parameter” in the legend of fig. 1, pg. 583, rcol).
Thus, one of ordinary skill in the art of deep neural networks (DNN) and softmax can modify Zhang’s fig. 2: “Classifier” with Papernot’s fig. 1:DNN: “suitable for classification”, page 583: in the description of Papernot’s fig. 1 by:
a)	training Zhang’s DNN classifier, Zhang’s fig. 2: “Feature Extractor”, and DNN extractor, Zhang’s fig. 2: “Classifier”, with weight parameters to be updated (in the past tense) via said Zhang’s teaching of update (in the present tense) parameters; and
b)	recognizing that the modification is predictable or looked forward to because the modification is suitable for classification.
Regarding claim 5, Zhang as combined teaches the device according to claim 4, wherein the one or more processors classify the plurality of first target data into the clusters by using (Markush limitation follows: A and B) at least one of 
a distance (A: comprised by “t-Distributed Stochastic Neighbor Embedding”, pg. 5655,l.col., 1st full para: 3rd S) and 
a degree (B) (or better smallness via “enhance the intra-class compactness of…clusters”, pg. 5655, lcol,1st ful para: penult. S) of similarity (comprised by the clusters of fig. 9) between the latent vectors of the plurality of first target data.
Regarding claim 6, Zhang as combined teaches The device according to claim 4, wherein the one or more processors search10 (or “read” operation represented in fig. 2: “Discriminator” comprised by said “Linux computer” running Pytorch) for11 a first (via said first classifier loss function, Lcls) target (via “targets y”, pg. 5656, A. Adversarial Point Clouds Generation, 2nd S) data (resulting in a searched or read fig. 2: “Batch”, twice, to be classified via said “targets y”) different (via said “Discriminator”: fig. 9: an airplane is discriminately different than a bag) from and similar (comprised by said cluster of fig. 9: cluster of similar airplanes) to a particular first target (via said “targets y”) data (said data-batches making up said bags and airplanes) among the plurality (via said “targets y”) of (via a value of the classifier loss function, “Lcls”, pg. 5656, bottom-right) first target (via said “targets y”) data (via said data-batches), based on the (airplane and bag) latent vectors (as clustered in fig. 9) of the plurality of first target data (said data-batches) calculated by using the learning model the parameter of which have been updated (via Zhang’s “update” as modified via the combination).





Regarding claim 7, Zhang as combined teaches the device according to claim 4, wherein the one or more processors (binary) classify, into (via said discriminatory training loop) any of the (t-SNE) clusters, a second (via “second part” “features”, pg. 5656, C. Defense-PointNet, 1st para, 3rd S & 2nd para: 1st S, maps to fig. 9: “Bag” is listed second as a fake bag or real bag) target data that is a target data other than the plurality of first (via said first mini-batch of point clouds maps to fig. 9: “Airplane” listed first) target data, based on (after training via said “update” as modified via the combination: “the network’s training phase”, Papernot, pg. 583, r. col., last para:1st S): 
a classification statistical value (via said discriminator probability “D”) of each12 (via “each input” latent vector, pg. 5656, r.col., 1st full para:1st S) of the clusters (in fig. 9 represented in fig. 2: “1024D Latent Vector”) of the latent vectors of the plurality of first (airplane) target data calculated by using the learning model the parameter of which have been updated (via said DNNs as modified via the combination); and 
a latent vector of the second (bag) target data calculated by using the learning model (as trained and updated).





Regarding claim 8, Zhang as combined teaches the device according to claim 4, wherein the one or more processors classify (via “The discriminator as a binary classifier”, pg. 5656, rcol, 1st ful para: last S), into any of the (t-SNE) clusters, a second (via said second part features mapping to fig. 9: “Bag” that is listed second via the second discriminator loss function) target data (said “targets y”) that is a target data other than the first (via said first fed mini-batch mapping to fig. 9: “Airplane” that is listed first via the first classifier loss function) target data, based on (via DNN training): 
the latent vectors of the plurality of first target data calculated by using the learning model the parameter of which have been updated (via said update as modified via the combination: “the network’s training phase”, Papernot, pg. 583, r. col., last para:1st S); and 
a latent vector of the second target data calculated by using the learning model (so as to discriminate the difference between real bags and fake bags and real airplanes and fake airplanes and t-SNE cluster real airplanes and real bags accordingly via said binary classification).







Regarding claim 9, Zhang as combined teaches the device according to claim 4, wherein based on latent vectors (visually represented as dots in fig. 9) of a plurality of second (said second-part features) target data (said data-batches represented as batch-arrows in fig. 2) calculated by using the learning model the (training) parameter of which have been (weight) updated (via said DNNs as modified via the combination), the one or more (computer-GPU) processors search (via said Pytorch-implemented-read operation represented as fig. 2: “Discriminator”) for13 a second (via said second-part features) target (said “target y”) data (via any input or output14-resulting arrow in fig. 2 or fig. 2: “1024D Latent Vector” itself, such as an airplane-latent-vector dot in fig. 9) different (via said “Discriminator”) from and similar (via similar clustered vectors of fig. 9) to15 a particular (via said “Discriminator”) second (via said second-part-feature) target (via said “targets y”) data16 (or any two latent vectors represented as any two dots in fig. 9, such as an airplane and bag latent vector) among the plurality of second (via said second-part features) target data (via said data-batches comprising second-part features), the plurality of second (said second-part feature) target data (via said batch-arrows) being (“alternatively”, pg. 5656, B. Adversarial Training:2nd S) target data (i.e., said claimed “second target data”) other (via fig. 2: “Next Mini-Batch”) than the first (via said first mini-batch fed point cloud) target data (or via the first mini-batch-data arrow in fig. 2).
Suggestions
Applicant’s disclosure states, pages 25,26:

    PNG
    media_image4.png
    386
    653
    media_image4.png
    Greyscale

	This direct cause and effect is not apparent in claims 1 and 4. In contrast:
A.	claim 1 has the cause, “update the parameter”, singular, and effect, “such that the first loss and the second loss become lower”; and
B.	objected claim 4 says, in view of improper hindsight of applicant’s disclosure, “clusters based on…having the parameter of which have been updated”, “have” is supposed to refer back to parameters. Thus, the lack of the above boxed-in direct cause and effect and “parameters”, plural, is an indication of obviousness. 
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baek et al. (US Patent App. Pub. No.: US 2019/0355103 A1) is pertinent as teaching two loss functions (fig. 2B:265,270: “semantic loss function”: “image loss function”) with updating of parameters (fig. 2B:275: “Update parameters”) with minimizing losses (fig. 2B:275: “minimize losses”) corresponding to claim 1. However, Baek does not clearly teach claim 4’s clustering. Instead, Baek teaches “a general processing cluster”, [0013], as shown in fig. 4A: “GPC 350”.
Papernot et al. (Distillation as a Defense to Adversarial Perturbations against Deep Neural Networks), as applied in the rejection of claim 4, is pertinent for teaching an equation (equation (2) in page 586, comprising temperature parameter T, and logarithm equations (5)-(7) in page 589) similar claim 2’s equation. However, Papernot does not teach a transpose as disclosed by applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                               




    
        
            
        
            
        
            
    

    
        1 “that” (Dictionary.com) is used to introduce a clause of result: he laughed so hard that he cried 
        2 “model” (Dictionary.com): a simplified representation of a system or phenomenon, as in the sciences or economics, with any hypotheses required to describe the system or explain the phenomenon, often mathematically.
        3 “as” (Dictionary.com): to the same degree, amount, or extent: I don't think it's as hot and humid today as it was yesterday.
        4 “such that” (Dictionary.com): so that: used to express purpose or result: power such that it was effortless
        5 “difference” (Dictionary.com): the act of distinguishing; discrimination; distinction.
        6 See said footnote of “that”.
        7 See said footnote of “that”.
        8 “set” (Dictionary.com): verb (used with object): to determine or fix definitely: to set a time limit.
        WORDS OFTEN CONFUSED WITH SET
        The verbs set and sit1 are similar in form and meaning but different in grammatical use. Set is chiefly transitive and takes an object: Set the dish on the shelf. Its past tense and past participle are also set : Yesterday he set three posts for the fence. The judge has set the date for the trial. Set also has some standard intransitive uses, as “to pass below the horizon” ( The sun sets late in the northern latitudes during the summer ) and “to become firm, solid, etc.” ( This glue sets quickly ). The use of set for sit, “to be seated,” is nonstandard: Pull up a chair and set by me.Sit is chiefly intransitive and does not take an object: Let's sit here in the shade. Its past tense and past participle are sat : They sat at the table for nearly two hours. Have they sat down yet? Transitive uses of sit include “to cause to sit” ( Pull up a chair and sit yourself down ) and “to provide seating for” ( The waiter sat us near the window ).
        
        9 See said footnote of “as”.
        10 “search” (Dictionary.com): to look at, read, or examine (a record, writing, collection, repository, etc.) for information: to search a property title; He searched the courthouse for a record of the deed to the land. (this “taken” meaning maps to applicant’s disclosure of “reads computer programs”, pg. 29, penult. para, including data as interpreted by a computer).
        11 “for” (Dictionary.com): such as results in: his reason for going. (this “taken” meaning maps to applicant’s disclosure of “search for…search result”, pg. 24, 3rd ful para, 1st &2nd Ss).
        12 “each” (Dictionary.com): pronoun: every one individually; each one: Each had a different solution to the problem.
        13 See said footnote for “for”.
        14 “output” (Dictionary.com): information in a form suitable for transmission from internal to external units of a computer, or to an outside medium.
        15 “to” (Dictionary.com): (used for expressing comparison or opposition).
        16 “data” (Dictionary.com): a plural of datum.